Citation Nr: 1221331	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  10-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1946 to October 1947.  The Veteran died in May 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In connection with this appeal, the appellant testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO in November 2010; a transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died in May 2009 and lists the immediate cause of death as cardiopulmonary arrest due to (or as a consequence of) hypoxia, due to (or as a consequence of) pulmonary insufficiency, due to (or as a consequence of) head and neck cancer.  Hepatitis C and tuberculosis (TB) were also listed as significant conditions contributing to death but not resulting in the underlying cause.  

2.  At the time of the Veteran's death, service connection pursuant to 38 U.S.C.A. 
§ 1151 for hepatitis C as a result of VA medical treatment entitlement was in effect.  However, the preponderance of the evidence is against a finding that the Veteran's service-connected disability caused or contributed substantially or materially to cause his death.

3.  Cardiopulmonary arrest, hypoxia, pulmonary insufficiency, and head and neck cancer were not demonstrated in service or for many years thereafter.  There is no competent evidence of record demonstrating a relationship between the cause of the Veteran's death and his active military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Additionally, in claims for dependency and indemnity compensation (DIC) benefits, including cause of death, VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim - including the downstream disability rating and effective date elements.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

Here, by way of a letter dated in June 2009, the AOJ advised the appellant of the evidence needed to substantiate her claim and explained what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This letter also provided the additional, claim-specific, information required by Hupp and discussed the downstream effective date element of her claim in accordance with Dingess/Hartman, supra.  The claimant received the June 2009 letter prior to the initial adjudication of her claim in the October 2009 decision on appeal, the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and associated with the claims file.  The appellant has not identified any additional evidence that has not been requested or obtained.  Additionally, VA medical opinions were obtained in July 2009 and February 2012 in order to adjudicate her claim.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In this regard, the Board finds that the opinions proffered by the VA examiners considered all of the pertinent evidence of record, to include service and post-service treatment records as well as the statements of the appellant, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II. Entitlement to Service Connection for the Cause of the Veteran's Death

When a Veteran dies from a service-connected disability, the Secretary shall pay DIC for such Veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.312(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  Id.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  In the same category, there would be included service-connected diseases or injuries of any evaluation (even 100 percent evaluations) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the death certificate reflects that the Veteran died in May 2009 at the age of 80, and lists the immediate cause of death as cardiopulmonary arrest due to (or as a consequence of) hypoxia, due to (or as a consequence of) pulmonary insufficiency, due to (or as a consequence of) head and neck cancer.  Hepatitis C and tuberculosis (TB) were also listed as significant conditions contributing to death but not resulting in the underlying cause.  

At the time of his death, the Veteran was in receipt of compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C, with a 20 percent disability rating.  Accordingly, for purposes of this appeal, he was service-connected for hepatitis C, which was evaluated as 20 percent disabling at the time of his death.  See Mintz v. Brown, 6 Vet. App. 277, 283 (1994) (holding that a determination of "as if" service connected under § 1151 may create entitlement under chapter 13 for DIC benefits).  

The appellant does not contend that one of the other medical disorders listed on the Veteran's death certificate should have been service-connected during the Veteran's lifetime.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  In this regard, the Board notes that the Veteran's September 1947 discharge examination shows that his cardiovascular system and lungs at the time of discharge were normal, and a chest X-ray study showed no significant abnormalities.  Rather, as stated in her written submissions and November 2010 Board hearing testimony, she claims that the service-connected hepatitis C contributed to her husband's death because hepatitis C was listed as a significant condition on the death certificate; he experienced symptoms of the hepatitis C such as spells and falls before he died; and, though the Veteran would have lost his life from cancer, the hepatitis C also damaged his health.  In order for her claim to succeed, she must be able to establish a nexus, or link, between the cause of his death and his military service.  Regrettably, after a review of the record, the Board must deny the appellant's claim.  

VA medical records dated from February 2009 to March 2009 reveal a diagnosis of cancer of the floor of the mouth.  It was noted that the Veteran had been diagnosed with laryngeal cancer in 1998.  He had a laryngectomy followed by radiation.  He was then found to have a tongue lesion in August 2008 and a partial resection and a right neck dissection in August 2008.  An ENT evaluation found recurrence of his right lateral tongue cancer.  He was not felt to be a candidate for further surgery or aggressive therapy because of the extensive nature of the disease and the aggressive nature of the tumor.  Weight loss was noted.  

Additionally, private medical records dated from March 2009 to May 2009 from the Arkansas Hospice Center detail the Veteran's care during his last weeks.  Hospice diagnosis in March 2009 was given as malignant neoplasm of the head, face, and neck and, in May 2009, the diagnosis was head and neck cancer or throat and mouth cancer.  No secondary diagnosis was listed.  A medical history dated May 4, 2009, noted that the Veteran had hepatitis C in 1989 secondary to a transfusion at VA for surgery for a broken leg.  A history of hepatitis C was also listed under the infection control heading in hospice inpatient flow sheets.  It was noted that the Veteran had fallen at home in May 2009 when going to the bathroom.  

In July 2009, VA obtained a medical opinion from a VA physician.  He stated that the Veteran had a mildly elevated SGOT and SGPT on one occasion and his PCR qualitative test for hepatitis C was positive.  He indicated that there was no evidence, however, that the Veteran had any active or progressive hepatitis C and he appeared to have had simple chronic persistent hepatitis C.  Moreover, the physician stated that the Veteran's general debility was consistent with his age and generalized tumor metastases.  As such, he opined that it was unlikely that the hepatitis C caused or was a factor in the Veteran's death from the metastatic squamous cell carcinoma of the larynx.

At her November 2010 Board hearing, the appellant testified that, prior to the Veteran's diagnosis of cancer, he experienced dizzy spells that resulted in falls, extreme fatigue, and lack of coordination, which she attributed to his hepatitis C.  Thereafter, in December 2011, the Board requested further clarification from an infectious diseases specialist through the Veterans Health Administration concerning whether the Veteran's hepatitis C may have caused or contributed substantially or materially to cause his death.  

In February 2012, the requested opinion was received by the Board.  Dr. D.S., chief of infectious diseases, reviewed the Veteran's claims file, including his history of contracting hepatitis C as a result of a blood transfusion in a VA hospital in 1989.  Dr. D.S. noted the Veteran's other significant medical illnesses such as head and neck cancer, chronic emphysema, congestive heart failure, and an esophageal stricture.  As a result of his disabilities, the Veteran was granted housebound status in 1996.  Dr. D.S. ultimately concluded, however, that the Veteran's hepatitis C did not contribute substantially to his death.  By way of explanation, he indicated that the Veteran's hepatitis C would need to be sufficiently advanced to cause jaundice, swollen abdomen, esophageal bleeding, or massive anasacra (swealling of the face, trunk, back, arms, legs, and feet).  Dr. D.S. stated that all of these conditions are associated with cirrhosis of the liver, of which there was no evidence.  Furthermore, for hepatitis C to have been associated with cancer of the liver, it would need to be present for more than 30-35 years.  He concluded that head, neck, and throat cancer are not associated with hepatitis C.    

Dr. D.S. further opined that it was more likely than not that the Veteran's hepatitis C was not of itself of such severity that it materially influenced or accelerated his death.  He did indicate that the Veteran's hepatitis C more likely than not did in fact contribute to his debilitation.  He stated that chronic infection from hepatitis C is not a static illness, but there are no recent laboratory tests of the Veteran's liver functions to make precise comments about the stage of his illness from 2003 to 2009.  Nevertheless, he determined that the Veteran's various examinations did not find stigmata of severe chronic hepatitis C that would suggest that it is at least as likely as not that the Veteran's hepatitis C was of sufficient severity or extent that it rendered him less capable of resisting effects of other diseases that primarily caused his death.  

Consequently, the competent and probative evidence of record fails to demonstrate a relationship between the disabilities causing the Veteran's death and his service.  In this regard, the evidence of a nexus or link between the Veteran's cause of death and his service-connected hepatitis C is limited to the appellant's statements.  While the appellant is competent to testify as to the Veteran's observable symptomatology, such as dizzy spells that resulted in falls, extreme fatigue, and lack of coordination, she is not competent or qualified, as a layperson, to render an opinion attributing the Veteran's hepatitis C to his cause of death, to include his diagnoses of cardiopulmonary arrest, hypoxia, pulmonary insufficiency, and head and neck cancer.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  While the Board acknowledges that the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between cardiopulmonary arrest, hypoxia, pulmonary insufficiency, and head and neck cancer to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the Board finds that the impact of the hepatitis C virus on the Veteran's body, to include his other disabilities, involves a discussion of how such virus interacts with various systems within the body.  While the appellant has argued that her opinion should be entitled to equal weight as the VA examiners' opinions, the Board finds that she does not possess the requisite knowledge to render an opinion regarding how the Veteran's hepatitis C impacted his body, to include his other disabilities.  

Therefore, the Board finds the appellant's statements regarding a nexus between the Veteran's hepatitis C and the terminal diagnoses of cardiopulmonary arrest, hypoxia, pulmonary insufficiency, and head and neck cancer to be of no probative value as she is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Therefore, the Board finds that the probative value of the appellant's statements is outweighed by the July 2009 VA examiner and the February 2012 infectious disease specialist's opinion.  

Therefore, as cardiopulmonary arrest, hypoxia, pulmonary insufficiency, and head and neck cancer were not present in service or for many years thereafter, and there is no competent evidence relating such disabilities to service, service connection for the cause of the Veteran's death is not warranted.  Moreover, as indicated previously, there is no evidence that the Veteran's service-connected hepatitis C caused or contributed substantially or materially to cause his death.

The Board has considered the applicability of the benefit of the doubt doctrine.  While the Board is sympathetic the appellant's contentions, the preponderance of the evidence is against her claim of entitlement to service connection for the cause of the Veteran's death and, as such, that doctrine is not applicable in the instant appeal and her claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


